Case 2:21-cr-00219-MJH Document 3 Filed 05/19/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

19 2021

 

CLERK U.S, DISTRICT COURT

UNITED STATES OF AMERICA ) Criminal No. 21- 7 } 4
)
v. ) (18 U.S.C. § 922(2)(1))
) {
DOUGLAS WRIGHT ) [UNDER SEAL] f
INDICTMENT
MAY
COUNT ONE
The grand jury charges: WEST. DIST. C

From on or about November 16, 2020, and continuing thereafter until on

F PENNSYLVANIA

or about

December 28, 2020, in the Western District of Pennsylvania, the defendant, DOUGLAS

WRIGHT, knowing he had previously been convicted of a crime punishable by imprisonment for

a term exceeding one year, to wit:

1. Manufacture, Delivery, or Possession with Intent to Manufacture or Deliver a

Controlled Substance, on or about December 2, 2009, at Case Number CP-02-CR-00035
in the Court of Common Pleas, County of Allegheny, Commonwealth of Pennsylvania;

2. Possession of Firearm Prohibited, on or about September 9, 2010,
Number CP-02-CR-0003241-2010, in the Court of Common Pleas, County of Al
Commonwealth of Pennsylvania;

3. Possession of Firearm Prohibited, on or about January 7, 2019, at Case
CP-02-CR-0009241-2016, in the Court of Common Pleas, County of Allegheny, Comm
of Pennsylvania;

4, Firearms Not to be Carried without License, on or about January 7,

97-2009,

at Case

legheny,

Number

pnwealth

2019, at

Case Number CP-02-CR-0009241-2016, in the Court of Common Pleas, County of Allegheny,

Commonwealth of Pennsylvania; and

 
Case 2:21-cr-00219-MJH Document 3 Filed 05/19/21 Page 2 of 3

5.
Controlled Substance, on or about January 7, 2019, at Case Number CP-02-CR-0009241
the Court of Common Pleas, County of Allegheny, Commonwealth of Pennsylvania,
did knowingly possess in and affecting interstate commerce, a firearm and ammunition,

1.

2.

4,
5.

In violation of Title 18, United States Code, Section 922(g)(1).

Manufacture, Delivery, or Possession with Intent to Manufacture or (Deliver a

-2016, in

namely,

a Taurus, model G3C, 9mm caliber pistol, bearing serial number ABK.061358;

a Springfield Armory, model XDS-45 ACP, .45 ACP caliber pistol
serial number BY320612;
a Phoenix Arms, model HP22A, .22 caliber pistol, bearing serial
4255879;

Federal 9mm caliber ammunition; and

Remington .22 caliber long rifle hollow point ammunition.

, bearing

number

 
Case 2:21-cr-00219-MJH Document 3 Filed 05/19/21 Page 3 of 3

The Grand Jury re-alleges and incorporates by reference the allegation co1
Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant ta
United States Code, Section 924(d); and Title 28, United States Code, Section 2461
result of the knowing commission of the violation of Title 18, United States Code
922(g)(1), as charged in Count One of the Indictment, the firearms and ammunition in
that Count, which were involved in the commission of the offense, are subject to

pursuant to Title 18, United States Code, Section 924(d)(1). The property to be forfeited

1.

2.

4k.

STEPHEN R. KAUFMAN
Acting United States Attorney

PA ID No. 42108

FORFEITURE ALLEGATIONS

ntained in

Title 18,

c). Asa
, section
volved in
forfeiture

includes:

a Taurus, model G3C, 9mm caliber pistol, bearing serial number ABK061358;

a Phoenix Arms, model HP22A, .22 caliber pistol, bearing serial number

4255879;

Federal 9mm caliber ammunition;

Remington .22 caliber long rifle hollow point ammunition;
Three (3) 9mm pistol magazines; and

One (1) Springfield .45 ACP pistol magazine.

A True Bill,

     
 

 

iz

Qy
di j f hae 23
oreperson

 
